DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 12, 2021 has been entered.
 	Claims 1-24 are pending. Claims 1, 3, 4, 8-11, and 21-23 are under examination. Claims 2, 5-7, and 12-20 remain withdrawn from consideration as being drawn to a non-elected species.1
	New claim 24 is also withdrawn from consideration because it requires use of a non-elected combination of probes. More specifically, unlike independent claims 1, 22, and 23, which recite “at least one pair of probes selected from…,” claim 24 requires the use of at least one of the following combinations of probes: (i) SEQ ID NOs: 1-25, 30, 31, and 113-120; (ii) SEQ ID NOs: 374-405; and (iii) SEQ ID NOs: 524-559. Since these probe combinations are not the elected species, new claim 24 is currently withdrawn but will be considered for rejoinder at the appropriate time. 

Response to Arguments
3.	Applicant’s arguments filed on November 12, 2021 have been fully considered.
	Claim Objections
	Applicant argues that the objections to claims 1, 8, 10, 22, and 23 should be withdrawn in view of the claim amendments (Remarks, pages 10-11).
	This argument was persuasive in part. The objections to claims 1, 8, 22, and 23 have been withdrawn. The objection to claim 10 has been maintained with modifications because the amended claim still contains a minor informality.
Rejection of claims 1, 3, 4, 8-11, and 21 under 35 U.S.C. 112(b)
	Applicant first argues that the antecedent basis issues concerning claims 1, 8, and 10 are moot in view of the claim amendments (Remarks, page 11).
	This argument was persuasive. That basis for rejection has been withdrawn. 
	Applicant next argues that the scope of claim 1 is, in fact, clear (Remarks, pages 11-12). Here, Applicant argues that the method of claim 1 uses RT-MLPA to detect the presence of at least one fusion transcript, wherein the fusion transcript is representative of a cancer. Therefore, Applicant argues, “When the probes SEQ ID NOs: 1 to 25, 30, 31, or 113 to 120 hybridize, then the fusion transcript is representative of a leukemia, when the probes SEQ ID NOs: 374 to 405 hybridize, then the fusion transcript is representative of a sarcoma, and when the probes of SEQ ID NOs: 524-559 hybridize, then the fusion transcript is representative of a sarcoma” (Remarks, page 12).2

	Rejection of claims 1, 3, 4, 8-11, 21, and 22 under 35 U.S.C. 112(a) (scope of enablement)
	Applicant’s arguments, see especially page 17 and the Chen reference filed with the response, were persuasive. The rejection has been withdrawn.  
	Rejections of claims 1, 3, 4, 8-11, and 21-23 under 35 U.S.C. 103 as being unpatentable citing Eldering, Pandolfi, GenBank Accession Number M73779, and Schouten as the primary combination of references
	Previously, claims 1, 3, 4, 8-11, 22, and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Eldering in view of Pandolfi and further in view of GenBank Accession Number M73779 and Schouten. Claim 21 was also rejected under 35 U.S.C. 103 as being unpatentable over Eldering in view of Pandolfi and further in view of GenBank Accession Number M73779 and Schouten and further in view of Ronaghi.
Applicant argues that both rejections should be withdrawn for several reasons (Remarks, pages 21-25). These arguments and the documents attached as appendices have been fully considered, but they were not persuasive to overcome the rejections.
Argument:
Applicant first argues that there is no motivation to combine the references (Remarks, pages 21-24). In particular, Applicant first argues that Eldering only describes the use of RT-MLPA for gene expression analysis and fails to teach or suggest detecting a fusion transcript that is representative of a cancer (Remarks, pages 21-22). Applicant then argues that Pandolfi also fusion transcripts and does not link the presence or absence of the transcript with the presence or absence of cancer (Remarks, page 22). Applicant next argues that GenBank Accession Number M73779 does not remedy the deficiencies in Eldering and Pandolfi because it only discloses the nucleotide sequence of a PML-RARfusion transcript and describes neither fusion transcript detection nor the link between the presence or absence of a fusion transcript and the presence or absence of cancer (Remarks, page 22). Applicant further argues that Schouten also does not remedy the deficiencies in the references because that reference only relates to the use of MLPA to quantify a DNA sequence and describes neither fusion transcript detection nor the link between the presence or absence of a fusion transcript and the presence or absence of cancer (Remarks, page 23).
Response:
Applicant’s arguments concerning motivation to combine the references have been fully considered, but they were not persuasive. In response, it is first noted the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the cited references do, in fact, provide motivation as well as a reasonable expectation of success in arriving at the claimed invention. First, although Eldering describes using RT-MLPA to measure gene expression levels rather than for detecting a fusion transcript 
As to Pandolfi, that reference does disclose Western blotting to detect fusion proteins (Fig. 5), but the reference also contains an extensive discussion of several different PML-RARfusion transcripts found in a particular type of leukemia (see, e.g., Figs 1-4 and 6 as well as pages 1398-1403). Pandolfi also teaches that these fusion transcripts are indicative of a leukemia (see, e.g., page 1397). In view of these teachings of Pandolfi, the ordinary artisan would have recognized that the disclosed PML-RARfusion transcript could be used to detect the presence of leukemia in a biopsy or other biological sample from a patient or subject, and accordingly, would have been motivated to detect this fusion transcript using any known nucleic acid detection method, e.g., the RT-MLPA method described in Eldering.
As to GenBank Accession Number M73779, that reference is only relied upon to establish that the nucleotide sequence surrounding the junction sequence shown in Pandolfi was also known prior to the effective filing date of the claimed invention and not to motivate detection of a fusion transcript representative of a cancer. Similarly, as to Schouten, that reference is only relied upon for its teachings concerning useful features of probes for MPLA and not to motivate detection of a fusion transcript representative of a cancer. Thus, these references are relied upon to provide a reasonable expectation of success in designing probes having the necessary structural features, whereas Eldering and Pandolfi are relied upon to motivate the use of RT-MLPA to detect a PML-RARfusion transcript known to be indicative of a leukemia.

Argument:
Applicant also argues that the teachings of the previously cited literature from MRC Holland has been treated improperly (Remarks, page 23). More specifically, Applicant argues in this portion of the response that the ordinary artisan would have given a great deal of weight to the teaching in this document that MLPA is unsuitable for detecting balanced translocations since MRC Holland is the company that developed MLPA technology. Applicant also argues that the Ruminy reference cited previously in rebuttal on pages 6-7 of the Final Rejection mailed on May 12, 2021 does not disclose MLPA, so it is unclear as to how that reference can contradict Applicant’s arguments as stated in that Office action.
Response:
These arguments have been fully considered, but they were not persuasive. As to the MRC Holland literature, as discussed previously, it remains unclear as to why MRC Holland has described MLPA as unsuitable for detecting balanced translocations. And, more specifically, it remains unclear as to whether a simple lack of an available kit containing suitable probes accounts for the statements made in the cited MRC Holland presentation concerning the use of MLPA to detect balanced translocations. If this is correct, the statements made by MRC Holland would not preclude an obviousness rejection because the ordinary artisan would have recognized that suitable (i.e., junction-targeting) probes could be designed and used, particularly since the junction sequence of the PML-RARA fusion transcript targeted by the claimed probes of SEQ ID NOs: 7 and 9 was known as evidenced by Pandolfi and GenBank Accession Number M73779. 

Argument:
Applicant also presents arguments concerning new claim 24 (Remarks, page 23). 
Response:
As noted above, claim 24 is currently withdrawn. Accordingly, these arguments are moot.
Argument:
Applicant additionally argues that the fact that fusion transcripts were known for many years prior to the filing date of the instant application but not detected using MLPA weighs against obviousness (Remarks, page 24). Applicant supports this argument by pointing to the document “WHO Classification of Tumours of Haematopeietic and Lymphoid Tissues,” which discloses several detection methods, but not MLPA (Remarks, page 24). Lastly, Applicant additionally notes that two of the inventors are globally recognized as experts in the field of lymphoma research and diagnosis (Remarks, page 24).
Response: 
These arguments have been fully considered, but they were not persuasive. First, to the extent that Applicant is arguing based on the age of at least one of the cited references, it is noted that contentions that the reference patents are old are not impressive absent a showing that the art In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). In this case, as evidenced by Pandolfi, fusion transcripts were known to artisans in 1992, but no persuasive evidence has been provided to suggest that others tried and failed to solve the problem addressed by the invention. Therefore, the fact that fusion transcripts were known for quite some time but not detected with RT-MPLA does not mean that such a method is not obvious. Similarly, Applicant’s arguments concerning the document “WHO Classification of Tumours of Haematopeietic and Lymphoid Tissues” were unpersuasive because that document only discloses suitable methods for detecting fusion transcripts and in no way teaches or suggests that other methods are unsuitable. Lastly, Applicant’s remarks concerning the expertise of the inventors is acknowledged. This expertise is not disputed, but arguments cannot substitute for evidence (MPEP 2145), and in this case, persuasive evidence is lacking.  
Since Applicant’s arguments were not persuasive, the rejections have been maintained.

Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide a specification amendment that incorporates by reference the substitute Sequence Listing filed on June 22, 2016. 

Specification 
5.	The specification is objected to because “SEQ ID NO:” must be replaced with “SEQ ID NOs:” when more than one sequence follows. For example, on page 1, “SEQ ID NO: 1 to 25, 30, 31 and 113 to 120” must be replaced with “SEQ ID NOs: 1 to 25, 30, 31 and 113 to 120.” Other 
	 
Claim Objections
6.	Claim 10 is objected to because “a fusion transcript” should be replaced with “the fusion transcript” to improve consistency with claim 1.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 3, 4, 8-11, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eldering et al. (Nucleic Acids Research 2003; 31: e153; cited previously) in view of Pandolfi et al. (The EMBO Journal 1992; 11: 1397-1407; cited previously) and further in view of GenBank Accession Number M73779 (1995; cited previously) and Schouten et al. (Nucleic Acids Research 2002; 30: e57; cited previously).
	The claims are drawn to a method for using RT-MLPA to detect the presence of at least one fusion transcript in a biological sample (e.g., a biopsy) obtained from a subject. As discussed previously, Applicant has elected the probe pair of SEQ ID NOs: 7 and 9 as well as the probe pair of SEQ ID NOs: 1 and 80. Since use of the probe pair of SEQ ID NOs: 1 and 80 is free of the prior art, the search has been extended to consider non-elected probe combinations. The non-
	Regarding claims 1, 4, 8-9, 11, 22, and 23, Eldering teaches an RT-MLPA method that contains the following steps:
	(a) obtaining a biopsy from a subject, wherein the biopsy is a whole blood sample (page 2, column 1);
	(b) extracting RNA from the biological sample (page 2, column 1);
	(c) converting the RNA to cDNA via reverse transcription (page 2, column 2);
	(d) incubating the cDNA with at least one pair of probes designed to hybridize contiguously to one another on the cDNA and containing a priming sequence at one end (page 2, column 2; see also page 3, column 2);
	(e) using a DNA ligase to covalently join the contiguously hybridized probe pairs (page 2, column 2);
	(f) amplifying the resulting ligation products by PCR using SEQ ID NOs: 32 and 33 as primers (page 2, column 2); and 
	(g) analyzing the PCR products to identify the ligation products (page 3, column 1).
	Eldering does not teach all of the elements of the instant claims because the reference fails to disclose using the method to detect a PML-RARA transcript. This is required by all of the claims in view of the species election. Consequently, Eldering also fails to teach detecting cancer based on the presence of the PML-RARA transcript as recited in claims 10 and 22.
	Pandolfi, however, teaches that “The acute promyelocytic leukaemia (APL) 15;17 translocation generates a PML/RAR chimeric gene which is transcribed as a fusion PML/RAR mRNA” (abstract). The reference teaches that several variants of the fusion exist,  gene (Figure 3B, where the 324 bp product is shown; see also page 1403 for additional description). As can be seen in Figure 3B, the junction between exon 3 of the PML gene and exon 3 of the RAR gene (GGGAAAGCCATTGAG) contains a portion of the instant SEQ ID NO: 7 (GGGAAAG) and SEQ ID NO: 9 (CCATTGAG). Further regarding claim 4, Pandolfi teaches that the fusion transcripts may be detected in bone marrow samples (page 1406, column 2). Further regarding claims 10 and 22, Pandolfi teaches that the presence of the 15;17 translocation can be used to detect the presence of APL (page 1397, column 2).
	Pandolfi does not disclose the remainder of exon 3 in each of the PML and RARgenes, but these sequences were publicly available prior to the effective filing date of the claimed invention as evidenced by GenBank Accession Number M73779, which discloses a PML-RARfusion transcript that contains SEQ ID NO: 7 juxtaposed to SEQ ID NO: 9 (see nucleotides 1226-1274, which are highlighted in the attached GenBank sequence). 
Eldering also fails to teach all of the elements of claim 3. This claim requires the priming sequence attached to the probes to be selected from SEQ ID NOs: 33 and 34. Eldering discloses amplification using primers that are identical to the instant SEQ ID NOs: 32 and 33 (page 2, column 2) and also teaches that the amplification primers target the “flags” present at one end of each probe (page 3, column 2), but the reference fails to explicitly state that one probe has a priming sequence of SEQ ID NO: 33 and the other probe has a priming sequence of SEQ ID NO: 34.
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to apply the method disclosed in Eldering to the detection of any of the PML-RARA fusion transcripts disclosed in Pandolfi (e.g., the fusion between exon 3 of 
It also would have been prima facie obvious for the ordinary artisan to use the claimed probes (i.e., a first probe containing a priming sequence at one end as well as the instant SEQ ID NO: 7 and a second probe containing a priming sequence at one end as well as the instant SEQ ID NO: 9) to detect the presence of the PML-RARA transcript shown at the top of Figure 3B of Pandolfi. The ordinary artisan would have recognized from the teachings of Eldering regarding probe design (page 3, column 2) that the probe pair used to detect the PML-RARA fusion transcript should hybridize contiguously to the junction formed between the two genes in the fusion transcript to specifically detect this nucleic acid, and, accordingly, would have been motivated to target the region disclosed in Figure 3B of Pandolfi (i.e., GGGAAAGCCATTGAG). Then, since Schouten taught that the target-binding portions of MLPA probes should be 21-30 nucleotides for one probe and 25-43 nucleotides for the other probe (see page 2, column 1), the ordinary artisan would have been motivated to design the probes to include additional nucleotides upstream or downstream of the junction site to obtain MLPA probes having an appropriately sized target-binding portion. Since the instant SEQ ID NOs: 7 and 9 have lengths within these ranges (24 nt and 25 nt, respectively), their use as the target-binding portions of the probes is prima facie obvious in the absence of unexpected results. 
prima facie obvious for the ordinary artisan to select the instant SEQ ID NOs: 33 and 34 as the priming sequences for attachment to the probes. Schouten provides motivation and a reasonable expectation of success by teaching that one MLPA probe should be attached to a priming sequence that is identical to an amplification primer whereas the other MLPA probe should be attached to a priming sequence that is complementary to an amplification primer (page 2, column 1). Since the instant SEQ ID NO: 34 is complementary to the instant SEQ ID NO: 32, the ordinary artisan would have recognized that the probes should be labeled with SEQ ID NOs: 33 and 34 to permit amplification using the primers of SEQ ID NOs: 32 and 33 disclosed in Eldering.
	Thus, in the absence of any evidence of unexpected results with respect to the use of the claimed probe pair, the methods of claims 1, 3, 4, 8-11, 22, and 23 are prima facie obvious. 

10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eldering et al. (Nucleic Acids Research 2003; 31: e153; cited previously) in view of Pandolfi et al. (The EMBO Journal 1992; 11: 1397-1407; cited previously) and further in view of GenBank Accession Number M73779 (1995; cited previously) and Schouten et al. (Nucleic Acids Research 2002; 30: e57; cited previously) and further in view of Ronaghi (Genome Research 2001; 11: 3-11; cited previously).
	As discussed above, the teachings of Eldering, Pandolfi, GenBank Accession Number M73779, and Schouten render obvious the methods of claims 1, 3-4, 8-11, 22, and 23. 
	These references do not teach or suggest using pyrosequencing to analyze the amplification products generated in the RT-MLPA method, but this would have been obvious since Ronaghi described pyrosequencing as “a widely applicable, alternative technology for the prima facie obvious.

Conclusion
11.	No claims are currently allowable. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim listing filed on November 12, 2021 identifies claim 20 as “currently amended,” but the correct status identifier for this claim is “withdrawn.”
        2 Applicant apparently means “carcinoma” for “sarcoma” when discussing the probes of SEQ ID NOs: 524-559 on page 12.